130 B.R. 929 (1991)
UNITED STATES of America, Appellant,
v.
HARTEC ENTERPRISES, INC., Appellee. (Two Cases)
Nos. EP-90-CA-458-H, EP-91-CA-134-H.
United States District Court, W.D. Texas.
July 30, 1991.
Prior report: 117 B.R. 865 (Bkrtcy. W.D.Tex.1990).

ORDER OF REMAND
HUDSPETH, District Judge.
On this day came on to be considered the above two cases, which are appeals from orders and judgments of the United States Bankruptcy Court for the Western District of Texas. The Court finds that the parties have compromised and settled their differences, and that the following orders should be entered.
It is ORDERED that the orders and judgments of the United States Bankruptcy Court from which appeals were taken be, and they are hereby, VACATED and SET ASIDE.
It is further ORDERED that these causes be, and they are hereby, REMANDED to the United States Bankruptcy Court for the Western District of Texas with directions to dismiss.